 

 

 

Gratitude Health, Inc. 8-K [gtrd-8k_042020.htm]

Exhibit 10.4

 

PUT OPTION AGREEMENT

 

This Put Option Agreement (this “Agreement”), is made and entered as of April
20, 2020, by and between Gratitude Health, Inc., a Nevada corporation (the
“Company”) and Alpha Capital Anstalt (the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder owns, on a fully diluted basis
but subject to such Beneficial Ownership Limitation restrictions on conversion,
exercise or exchange (as defined in Section 9(c) of the Warrant (defined
below)), an aggregate of 195,805,692 shares of the Company’s Common Stock (the
“Shares” or “Stock”); and

  

WHEREAS, the Company anticipates effectuating a 31.993:1 reverse stock split as
soon as practicable after the date hereof, which, once consummated, would result
in the Stockholder owning an aggregate of 932,898 shares of Common Stock (the
“Stockholder Shares”) and a warrant to purchase up to an additional 5,187,319
shares of the Company’s Common Stock, as more fully detailed in that certain
Warrant issued to the Stockholder (the “Warrant”), all the foregoing Shares and
Warrant subject to the Beneficial Ownership Limitation; and

 

WHEREAS, the Stockholder desires to have the right to sell to the Company up to
all of the Stockholder Shares, and the Company desires to grant such right to
the Stockholder, pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.   Sale of Stockholder Shares. Subject to any applicable state and federal
securities laws, the Stockholder may sell or otherwise dispose of the
Stockholder Shares.  

 

2. Grant of Put Option.

 

(a)    Right to Sell. In the event that the Stockholder has not generated an
aggregate $1,300,000 in gross proceeds from the sale of the Stockholder Shares
(the “Total Investment”) by the second anniversary of the date of this Agreement
(such 24 month period, the “Market Period”), then the Stockholder shall have the
right, but not the obligation, to cause the Company to purchase up to an amount
of the Stockholder Shares equal to the difference between the Total Investment
and the net proceeds actually realized by the Stockholder (the “Market Period
Proceeds”) during the Market Period at the Put Purchase Price (as defined in
Section 3 of this Agreement) (the “Put Right”). The Put Right granted hereunder
to the Stockholder shall expire fourteen (14) days from end of the Market Period
(the “Put Expiration Date”).

 

(b)    Procedures.

 

(i)    If the Stockholder desires to sell the Stockholder Shares pursuant to the
Put Right contained in Section 2(a) on or before the Put Expiration Date, then
the Stockholder shall deliver to the Company a written, unconditional and
irrevocable notice (the “Put Exercise Notice”) exercising the Put Right and
specifying the number of Shares to be sold (the “Put Shares”) by the Stockholder
to the Company.

 

Page 1 of 6

 

 

(ii)    By delivering the Put Exercise Notice, the Stockholder represents and
warrants to the Company that (A) the Stockholder has full right, title and
interest in and to the Stockholder Shares, (B) the Stockholder has all the
necessary power and authority and has taken all necessary action to sell to the
Company such Stockholder Shares as contemplated by this Section 2, and (C) the
Stockholder Shares are free and clear of any and all mortgages, pledges,
security interests, options, rights of first offer, encumbrances or other
restrictions or limitations of any nature whatsoever created by Stockholder
other than those arising as a result of or under the terms of this Agreement.

 

(iii)    Subject to Section 2(c) below, the closing of any sale of Stockholder
Shares pursuant to this Section 2 shall take place no later than ten
(10) business days following receipt by the Company of the Put Exercise Notice.
The Company shall give the Stockholder at least forty-eight (48) hours’ written
notice of the date of closing (the “Put Right Closing Date”).

 

 (iv)    In the event the Stockholder does not deliver a Put Exercise Notice to
the Company on or before the Put Expiration Date, any rights provided to
Stockholder to require the Company to purchase the Shares pursuant to this
Agreement shall terminate and be of no further force or effect.

 

(c)    Consummation of Sale. The Company will pay the Put Purchase Price for the
Shares on the Put Right Closing Date by issuing a promissory note to the
Stockholder, a form of  which is attached as Exhibit A.

 

(d)    Cooperation. The Company and the Stockholder each shall take all actions
as may be reasonably necessary to consummate the sale contemplated by this
Section 2, including, without limitation, entering into agreements and
delivering certificates and instruments and consents as may be deemed necessary
or appropriate.

 

(e)    Closing. At the closing of any sale and purchase pursuant to this
Section 2, the Stockholder shall deliver to the Company a certificate or
certificates representing the Stockholder Shares to be sold (if any),
accompanied by stock powers and all necessary stock transfer taxes paid and
stamps affixed, if necessary, against receipt of the Put Purchase Price.

 

3.    Put Purchase Price. In the event Stockholder exercises the Put Right
hereunder, the purchase price per share at which the Company shall be required
to purchase the Put Shares (the “Put Purchase Price”) shall be calculated by (a)
subtracting the aggregate Market Period Proceeds from Total Investment prior to
the Put Expiration Date and (b) dividing the difference by the number of
Stockholder Shares held by Stockholder on record as of the Put Closing Date:

 

Total Investment less Market Period Proceeds

 

Stockholder Shares at the Put Right Closing Date

 

* 194,851,030 pre-reverse split

 

Page 2 of 6

 

 

4. Notices.  All notices, demands, waivers, and other communications required or
permitted hereunder shall be in writing and, unless otherwise specified herein,
shall be (i) personally served, (ii) deposited in the mail, registered or
certified, return receipt requested, postage prepaid, (iii) delivered by
reputable air courier service with charges prepaid, or (iv) transmitted by hand
delivery, telegram, or facsimile, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice.  Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by facsimile, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: (i)
if to the Company, to: Home Bistro, Inc., 4014 Chase Avenue, #212, Miami Beach,
FL 33140, Attn: Zalmi Duchman, CEO, with a copy by email only to: Faegre Drinker
Biddle & Reath LLP 1177 Avenue of the Americas, New York, NY 10036, Attn: Peter
J. Gennuso, Esq., peter.gennuso@faegredrinker.com, and (ii) if to the
Stockholder, to: Lettstrasse 32, 9490 Vaduz, Liechtenstein, Fax:
011-423-2323196, with an additional copy by fax only to (which shall not
constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream,
New York 11581, fax: (212) 697-3575.

 

5.    Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

 

6.    Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. However, neither this Agreement nor any of the rights of the
parties hereunder may otherwise be transferred or assigned by any party hereto,
except (a) that if the Company shall merge or consolidate with or into, or sell
or otherwise transfer substantially all its assets to, another company which
assumes the Company’s obligations under this Agreement, the Company may assign
its rights hereunder to that company, or (b) the Shares are transferred by
Stockholder by will or by the laws of intestate succession, to Stockholder’s
executors, administrators, testamentary trustees, legatees or beneficiaries. Any
attempted transfer or assignment in violation of this Section 5 shall be void.

 

7.    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

8.    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

Page 3 of 6

 

 

9.    Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

10.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

11.    Governing Law; Submission to Jurisdiction.  All disputes arising under
this Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, without regard to principles of conflict of laws.  Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement must be brought only in the civil or state courts
of New York or in the federal courts located in the State and county of New
York.  Both parties and the individual signing this Agreement on behalf of the
Company agree to submit to the jurisdiction of such courts.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.  In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Agreement. Nothing contained herein shall be deemed or operate to preclude the
Stockholder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the
Stockholder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other decision in favor of the
Stockholder. 

 

12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall together be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

13.    Compliance with Laws and Regulations. The exercise of the Put Option
shall be subject to compliance by the Company and the Stockholder with all
applicable requirements of law, including federal and state securities laws.

 

14.    No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

Page 4 of 6

 

 

15.     Survival.  The representations and warranties of the Company contained
in this Agreement shall survive until the twenty-four (24) month anniversary of
the Put Expiration Date.

 

16.     Execution.  This agreement may be executed in two or more counterparts,
some of which may be signed by fewer than all the parties or may contain
facsimile copies of pages signed by some of the parties.  Each of those
counterparts shall be deemed to be an original copy of this agreement, but all
of them together shall constitute one and the same agreement.  This agreement or
any counterpart thereof may be delivered by facsimile or other means of
electronic transmission and any such executed facsimile copy of PDF copy shall
be treated as an original and shall be binding to the same extent as an executed
original.

 

******************************************

 

IN WITNESS WHEREOF, the parties hereto have executed this Put Option Agreement
on the date first written above.

 

GRATITUDE HEALTH, INC.

 

By:

/s/ Zalmi Duchman

 

 

Name:

Zalmi Duchman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

ALPHA CAPITAL

 

 

 

 

 

 

By:

/s/ Konrad Ackermann 

 

 

 

 

 

 

Name:

Konrad Ackermann



 

 

 

 

 

 

Title:

Director

 

 

 

 

Page 5 of 6

 

 

EXHIBIT A

 

PUT EXERCISE NOTICE

 

Name of Stockholder: Alpha Capital

 

Address:

 

 

 

 

 

 

 

 

 

 

 $     1,300,000

 

Less: Aggregate Proceeds from the sale of Stock

 -$                    

 

  Net Sale Value of Put

 

$   

 

 

 

Original Shares (post reverse split)*

6,090,377

 

Less: Shares Sold during Put Term

 

 

Number of Shares held by Stockholder subject to this Put Option

 

 

 

 

 

Put Price per Share

 

 

 

*Original and fully-diluted shares.

 

 

By:

                     

 

Name:

                     

 

Title:

                     

 

Page 6 of 6

 